Citation Nr: 9918372	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  94-45 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hydrocephalus.

2.  Entitlement to a rating in excess of 50 percent for 
service-connected bipolar disorder, on appeal from the 
initial grant of service connection.

3.  Entitlement to a (compensable) disability rating for 
service-connected status post operative fistula in anus, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel

INTRODUCTION

The appellant had verified active service from  April 1978 to 
August 1993.  He had more than two years of prior, unverified 
active service.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico.  A rating decision in January 1994 
denied entitlement to service connection for moderate 
hydrocephalus.  This rating decision also granted service 
connection for a mixed bipolar disorder, evaluated as 50 
percent disabling.  A rating decision in June 1996 granted 
service connection for status-post operative fistula in anus, 
evaluated as noncompensable.

During the appeal, the veteran has submitted a claim for 
entitlement to a total rating by reason of individual 
unemployability.  This issue has not been fully developed and 
is therefore referred to the RO for further consideration.

The issues of entitlement to higher evaluations for 
psychiatric disorder and fistula in anus will be the subject 
of a remand at the end of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hydrocephalus is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of the 
claim.

2.  Hydrocephalus was not noted on the enlistment examination 
in August 1975.

3.  Hydrocephalus was first noted during service in 1991.

4.  Hydrocephalus had its onset during service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hydrocephalus is well grounded, and the Department has 
satisfied the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The presumption of soundness regarding hydrocephalus has 
not been rebutted with clear and unmistakable evidence.  38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. 3.304(b) 
(1998).

3.  The veteran's hydrocephalus was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 3.303, and 
3.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On the examination for enlistment in August 1975, all 
relevant systems were described as normal.  In August 1991, 
while undergoing treatment for a psychiatric disorder, the 
veteran was referred for a CT brain scan which showed a mild 
to moderate supratentorial ventricular dilation with a normal 
fourth ventricle.  There was no posterior fossa abnormality 
to account for an obstructive hydrocephalus.  The possibility 
of mild congenital aqueductal stenosis to account for this 
appearance had to be considered.  The preliminary report was 
moderate hydrocephalus, chronic, most probably congenital.

In September 1991, when seen in the psychiatric clinic, the 
veteran complained of headaches, irritability, and feeling 
more depressed since discontinuing a medication.  An MRI was 
performed by a private physician in October 1991.  The 
examination revealed moderate enlargement of the lateral 
ventricles as well as the fourth ventricle.  There was no 
evidence of subdural collection or intraparenchymal mass 
effect.  On the T2 weighted images, there was no evidence of 
subependymal migration of CSF.  The hydrocephalus was 
described as most probably congenital.  Otherwise, the brain 
was normal.  The conclusion was moderate hydrocephalus, 
chronic, most probably congenital in nature.  In October 
1991, the veteran was referred to neurosurgery from 
psychiatry because of the MRI. 

In December 1991, a neurologist reviewed the MRI and the CT 
and reported the veteran had ventriculomegaly/communicating 
hydrocephalus.  There was no cortical atrophy appreciated.  
It appeared to be either an old arrested or congenital 
abnormality.  He stated that no treatment was needed for this 
condition.  

On a report of medical history in January 1992, the veteran 
denied that he had frequent or severe headaches.   A Medical 
Board evaluation in January 1992 reviewed the above MRI and 
CT findings.  It also reported that a physical examination, 
including a neurological examination, was within normal 
limits.  A moderate, congenital hydrocephalus, not in the 
line of duty, and existing prior to service, was diagnosed. 

A medical record report, dated in December 1992, diagnosed 
"hydrocephalus, congenital?".  

On a VA general medical examination in September 1993, the 
veteran maintained that in 1991, he was seen by a 
psychiatrist because of severe headaches.  He was then given 
several x-ray examinations which revealed a hydrocephalus.  
The veteran maintained that until that time he led a 
completely normal life without any neurological symptoms.  He 
had been under psychiatric treatment since 1977.  He claimed 
to suffer from headaches which occurred frequently.  The 
diagnoses included congenital hydrocephalus, by history.

The veteran received a VA neurological examination in 
September 1993.  He maintained the neurological workup in 
service was because of memory problems and numbness and 
cramps of the right upper extremity.  He now complained of 
headaches, memory problems, and a sensation of numbness and 
cramps in the right upper extremity.  Specific cerebral 
functions and the cranial nerves were normal as was 
coordination.  The motor system was normal. With regard to 
the sensory system, he had diminished pinprick and vibration 
sensation on the right hemibody, not following an anatomic 
distribution.  Deep tendon reflexes were symmetric all over 
and there were no pathologic reflexes.  The pertinent 
diagnosis was moderate hydrocephalus, chronic, most probably 
congenital, by MRI.  

In March 1994, a brain CT was done, showing mild 
communicating hydrocephalus.  
The veteran received an MRI of the brain by a private 
physician in September 1994.  The impression was mild 
hydrocephalus with no mass identified.  

The veteran was admitted to a military hospital for a TDRL 
(temporary disability retirement list) evaluation in October 
1994.  One of his diagnoses was mild communicating 
hydrocephalus, congenital and stable.

On a VA general medical examination in March 1995, diagnosis 
included hydrocephalus with enlarged ventricles.  


II.  Legal Analysis

Service connection

The veteran seeks to establish entitlement to service 
connection for hydrocephalus.  Service connection means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  For a claim of entitlement to service connection to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service (disease or injury) and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).

The initial diagnosis of the veteran's hydrocephalus was in 
service, and he continues to have the diagnosis.  Therefore, 
his claim is well grounded.  The RO has obtained his service 
medical records and accorded the veteran VA examinations, and 
it has satisfied the duty to assist.  There is sufficient 
evidence of record to make a determination with respect to 
the veteran's claim.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132 (West 1991 ); 38 C.F.R. 
§ 3.304(b) (1998).  As stated above, the veteran's entrance 
examination indicated no pertinent abnormality.  

The presumption of soundness can be rebutted by clear and 
unmistakable evidence that a disorder existed prior to entry 
into service.  38 U.S.C.A. §§ 1111 and 1132 (West 1991); 
38 C.F.R. § 3.304(b) (1998).  The Court of Appeals for 
Veterans Claims (Court) has held that the standard of proof 
for evidence to rebut the presumption of soundness is not 
evidence which is merely cogent and compelling, but evidence 
that is clear and unmistakable, that is, undebatable.  
Vanerson v. West, 12 Vet. App. 254, 261 (1999).  

On the examination prior to enlistment in August 1975, 
hydrocephalus was not noted.  The first evidence of the 
existence of this condition was not until 1991, when 
laboratory testing disclosed it.  The initial report 
described the hydrocephalus as chronic and most probably 
congenital.  However, when a neurologist reviewed the 
laboratory reports in December 1991, he stated that it 
appeared to be either an old arrested or congenital 
abnormality.  However, assessing it as possibly "old 
arrested" does not offer evidence of date of inception.  It 
could mean 20 or 30 years, or it could mean one or two years, 
or many months.  In addition, when the veteran received a VA 
neurological examination in September 1993, the examiner 
diagnosed the hydrocephalus as most probably congenital.  On 
the other hand, there are diagnoses of record which 
definitely diagnose the hydrocephalus as congenital.  For 
example, the diagnosis by the military hospital in October 
1994, when he was hospitalized for a TDRL evaluation, 
diagnosed congenital hydrocephalus.  

A congenital or developmental defect is not a disease or 
injury within the meaning of applicable law.  See 38 C.F.R. § 
3.303(c) (1998).  No disability resulting from a congenital 
or developmental defect may be service connected.  Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Service connection may 
be granted for a congenital or developmental disease if 
aggravation of the condition occurred during service, such as 
a superimposed disease or injury.  VAOPGCPREC 82-90 (O.G.C. 
Prec. 82-90).  Diseases of hereditary origin can be 
considered to be incurred in service if their symptomatology 
did not manifest itself until after entry on duty.  
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90).

While there is a considerable body of evidence that the 
hydrocephalus is a congenital disorder, the evidence is not 
undebatable that it existed prior to service.  Accordingly, 
the presumption of soundness has not been rebutted.  The 
hydrocephalus was first diagnosed in service and first 
manifested symptomatology that was medically associated with 
it in service.  Therefore, even if it is a congenital 
disease, the evidence of first manifestation in service is 
sufficient to warrant service connection.  

ORDER

The claim of entitlement to service connection for 
hydrocephalus is granted.


REMAND

The veteran has not had an official VA psychiatric 
examination since March 1995, and on that examination there 
were no objective findings concerning the effect of the 
veteran's service-connected psychiatric disability on his 
ability to work.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

There are several reports of Pedro Luis Nieves Lopez, M.D., 
the veteran's fee basis psychiatrist, of record.  The most 
recent report, dated in July 1996, indicates the veteran had 
suffered a gradual deterioration in all his cerebral 
functions.  He had more frequent depressive bouts, was more 
forgetful, had changes in character, and was unable to 
understand important concepts.  It was Dr. Nieves' opinion 
that the veteran was totally and permanently unable to work 
in any type of gainful activity.  The diagnosis was bipolar 
disorder, mixed type and hydrocephalgia.  

On the other hand, VA outpatient records dated in February 
1996 reveal an assessment that the bipolar disorder was 
stable.  In June 1996, the assessment was adjustment disorder 
and history of bipolar disorder.  Hydrocephalus was also 
noted.  In April 1997, the bipolar disorder was described as 
stable.  

The record also indicates that the veteran is receiving 
Social Security benefits.  

The rating criteria for psychiatric disorders were amended 
during the pendency of the appeal, effective November 7, 
1996.  The RO did cite the old criteria in the statement of 
the case in August 1996 and the new rating criteria for 
mental disorders in the supplemental statements of the case 
in April and June 1997.  However, if it is necessary to 
provide a supplemental statement of the case, the RO should 
assure that its reasons and bases address the action the RO 
has taken and the reasons supporting that action.  In 
particular, the RO should indicate which version of the 
rating criteria it is applying and the reason for choosing to 
apply the old or the new criteria.  From the effective date 
of the new criteria, either the old or the new criteria may 
be used, depending upon which is more favorable to the 
veteran.  If neither is more favorable, the new criteria 
should be used.  Prior to the effective date of the new 
regulations, the old criteria must be applied.

With respect to the veteran's claim for a compensable 
evaluation for his post-operative anal fistula, additional 
development is required.  The veteran disagreed with the 
original noncompensable rating assigned for his service-
connected anal fistula.  The United States Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals) (Court) has held that there is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Id., at 126.  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 126.  In this case, the veteran underwent 
drainage of a perirectal abscess in August 1996, and the 
discharge summary from this procedure indicated four to six 
weeks of convalescence.  The RO has not considered this 
evidence to determine whether it might support a temporary 
100 percent evaluation for the veteran's service-connected 
anal fistula based on the need for convalescence, pursuant to 
38 C.F.R. § 4.30 (1998).  The RO should undertake such 
development as is appropriate, to include seeking 
clarification from the veteran's treating physicians if 
necessary, as to the actual amount of time necessitated for 
convalescence by the veteran.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain any recent 
treatment records of the veteran by the 
fee basis psychiatrist, any VA outpatient 
records from July 1997 to the present, 
and all adjudicative and medical records 
from the Social Security Administration 
developed in connection with the 
veteran's claim for Social Security 
disability benefits.  All of these 
records should be associated with the 
claims folder. 

2.  With respect to the veteran's claim 
for a compensable evaluation for his anal 
fistula condition, consider the VA 
hospital summary and follow-up outpatient 
treatment records reflecting treatment 
for perirectal abscess to determine 
whether entitlement to a temporary total 
evaluation is warranted under 38 C.F.R. 
§ 4.30.  If the evidence of record is 
insufficient to determine whether the 
veteran required convalescence or the 
length of his convalescence, ask that the 
veteran's treating physician review his 
medical chart and provide a report 
indicating  what period of convalescence 
was required, if any.

3.  Schedule the veteran for an 
appropriate VA psychiatric examination.  
The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests or has 
manifested in the recent past that are 
attributable to the service-connected 
bipolar disorder.  If the diagnosis for 
which the veteran was service connected 
is no longer appropriate, the examiner 
should state the correct diagnosis for 
the veteran's service-connected mental 
condition.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's psychiatric 
disorder on his social and industrial 
adaptability.  The examiner should assign 
a Global Assessment of Functioning (GAF) 
score for the veteran's service-connected 
psychiatric disorder consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned and the degree of impairment it 
represents.

The examiner should distinguish between 
symptomatology resulting from the 
veteran's service-connected condition and 
any other psychiatric disorder or from 
the service connected hydrocephalus.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1998);  see also Stegall v. West, 
11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  Consider whether 
either the revised or the old version of 
the mental disorders rating criteria is 
more favorable to the veteran.  If one or 
the other is more favorable, the RO 
should so state and then apply the more 
favorable version from the effective date 
of the revised criteria.  The old 
criteria are to be applied prior to the 
effective date of the revised criteria.  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria from the effective date of the 
revised criteria.  

Consider the applicability of 38 C.F.R. 
§ 4.30 to the veteran's claim for a 
compensable evaluation for his anal 
fistula, on appeal from the initial 
grant.  Notify the veteran of any 
determination with respect to this issue.

6.  If the decision with respect to the 
claims remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Then, the claims folder should be returned to the Board 
following appropriate procedure.  The veteran need take 
no action until he is so informed.  He is, however, 
free to submit additional evidence or argument to the 
RO on remand.  Booth v. Brown, 8 Vet. App. 109 (1995).  
The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

